DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicant’s’ claims and remarks filed 11/2/2021 are acknowledged. 

INFORMATION DISCLOSURE STATEMENT
2.       Information Disclosure Statement filed 10/8/2021 is acknowledge. 

WITHDRAWN REJECTIONS
3.         Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

MAINTAINED  REJECTIONS
Claim Rejections- 35 USC § 101-New Matter
4.         The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-4, 6-8, and 21-23  are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey 
Independent claims 1, 21 and 23 do not comply with the written description requirement and introduce new matter into the patent application.  Support was not found for “wherein the antimicrobial organometallic additives are in non-foamed and non-spongy form”. A review of the specification did not reveal any literal support for the term “sponge or spongy”. Regarding the nonfoam structure, the only application in the specification that talk about “foamed” is in regards to the thermoplastic polymer which can be solid or foamed (para 0046). Polyurethane can be foam insulation panels (para 0047). The only positive recitation of “foam” is in regards to the thermoplastic. Applicants do not have support for the antimicrobial organometallic additives in non-foamed and non-spongy form. As such, the claims lack adequate written description for the limitation wherein the antimicrobial organometallic additives are in non-foamed and non-spongy form.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 19-20  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steinruecke (US 2011/0135735), Szycher (US Patent 7,998,498) and Nieminen al. (US 20140205644).
The instant specification discloses that a polymer coating may be formed by mixing one or more antimicrobial organometallic additive in powder form with a polymer host matrix material powder and then the mixture may be heated to melt the mixture and form a polymer coating product in which the one or more antimicrobial additives are 
Steinruecke (US 2011/0135735) (hereinafter Steinruecke) discloses a process for production of a composite material having antimicrobial activity, having the following steps: provision of a metal powder produced from a metal having antimicrobial activity, wherein the metal powder is formed from discrete agglomerates having a porosity of 30 to 98%, wherein the agglomerates have a spongy structure formed by solid material bridges; melting a thermoplastic and setting a predetermined viscosity; mixing the metal powder with the molten thermoplastic in a predetermined quantitative ratio (abstract). Thus, an antimicrobial metal powder is mixed with a liquid thermoplastic. Steinruecke discloses that by using a thermoplastic synthetic material as provided by the invention to make the composite material, a particularly uniform and homogeneous distribution of the metal powder can be achieved in the composite material (para 0014). The antimicrobial metal is evenly dispersed throughout the polymer host matrix. Steinruecke et al. disclose mixing a powder with liquid thermoplastic polymer at temperature of 190°C and thus would not be considered decomposed (para 0045). The examples 
Steinruecke et al. disclose “according to a further aspect of the invention, a process is provided with the following steps for making a composite material having antimicrobial properties: [0017] Provision of a metal powder made of an antimicrobial-acting metal, wherein the metal powder is created from discrete agglomerates having a porosity of 30 to 98%, wherein the agglomerates have a spongy structure created by solid material bridges; [0018] Provision of a synthetic powder made from a thermoplastic synthetic material; [0019] Mixing of the metal powder and the synthetic powder in a specified proportion; [0020] Heating up a mixture created from the metal powder and the synthetic powder to a temperature in the range of the melting temperature of the synthetic powder; and [0021] Cooling off the mixture, wherein the metal powder is firmly connected with a matrix created by the thermoplastic synthetic material” which discloses mixing powders then heating and cooling. Steinruecke et al. disclose that by using a thermoplastic synthetic material as provided by the invention to make the composite material, a particularly uniform and homogeneous distribution of the metal powder can be achieved in the composite material (para 0014). Agglomerates with the proposed medium grain size can be dispersed well in a thermoplastic melted mass(para 0031). Steinruecke et al. does not require the product to be foamed as it is merely an alternative optional embodiment (0040).
	The Examiner notes that the instant specification discloses “for purposes of the present disclosure, the term "a solid solution in a polymer host matrix" refers to an organometallic additive mechanically dispersed throughout and suspended within the mixing one or more organometallic additives in powder form with thermoplastic powder as polymer host matrix in powder form to form a mixture in which the antimicrobial additives are dispersed throughout the mixture and then heated to melt and from a polymer coating product (para 0105 spec). This is the same method as disclosed in Steinruecke et al. where antimicrobial metal powder is mixed with thermoplastic synthetic powder and then melted and cooled (solidified). Thus, the method disclosed by Steinruecke is the same method as taught in the instant specification and the thermoplastic is in solid solution and is a solid material that is non-foamed (powder). Therefore, the Examiner asserts that the amended  limitation is met by Steinruecke.
	Steinruecke discloses the antimicrobial-acting metal advantageously contains one or more of the following elements as the main component: Ag, Au, Pt, Pd, Ir, Sn, Cu, Sb, Zn (para 0034). 
	Steinruecke does not disclose the one or more antimicrobial agents are organometallic additives that are water insoluble or sparingly soluble in water and comprises a long-chain fatty acid group (i.e., zinc stearate).
Szycher (US Patent 7,998,498) (hereinafter Szycher) discloses that silver is surprisingly nontoxic to humans and animals and has a long history of successful 
	It would have been prima facie obvious to one of ordinary skill in the art before the invention was made to include silver stearate as the antimicrobial metal salt in Steinruecke. One would have been motivated to do so because silver stearate  has good antimicrobial  activity and is a nearly insoluble silver salt that would release from the material at a substantially slower, but at a relatively constant rate.
Steinruecke et al. in view of Szycher et al. has been discussed supra and recognize the stearate form of the salt (silver) being nearly insoluble and releases from the material at a substantially slower rate but does not disclose copper stearate (a.k.a. cupric stearate) or zinc stearate.
Nieminen al. (US 20140205644) (hereinafter Nieminen et al.) disclose antimicrobials where the main antimicrobial agent meal ions are transition metals. Such silver or copper stearate or mixtures and optionally zinc stearate (claims 1, 9, para 0025-0031). Nieminen  et al. disclose that the incorporation of antimicrobial agents which are metal ions selected from silver and copper may be done by adding the agents directly into the polymer matrix (para 0023-0025). It would have been prima facie obvious to one of ordinary skill in the art to include copper stearate and zinc stearate in its stearate form in the composition of Steinruecke. Szycher discloses a nearly insoluble metal salt for use as an antimicrobial (e.g. silver stearate) and thus the stearate form is recognized to delay release thereby providing motivation to include  the stearate form of the combination of copper or zinc as the metals in Steinruecke in view of the combined teachings of Steinruecke disclosing combination of copper and zinc and Szycher disclosing that the stearate form slows release as well as  Nieminen. Nieminen recognizes silver stearate, copper stearate and zinc stearate as antimicrobials therefore one of ordinary skill in the art would have been motivated to have the  copper and zinc be in stearate form for the recognized slowed release as well as antimicrobial properties. 

RESPONSE TO ARGUMENTS
6.	Applicants argue that by stating the organometallic additives form a solid solution with polymer host matrix and distributed homogenously throughout the polymer it is noted the solid structure is not-foamed. Applicants argue that in paragraph 0046, a type of thermoplastics is discussed where polystyrene can be solid or foamed and that foamed polystyrene is used for producing packaging and thermal insulating products. 
Applicants point to paragraph 0155 and which addresses thermosetting powder materials where the powder mixture is then applied to a substrate and heated to melt, flow and chemically crosslink the components of the thermosetting powder in the powder mixture to form a thermoset film coating on the substrate and state this resulting thermoset structure is not foamed or spongy however, the Examiner maintains the position that specification does not say anything in this paragraph about the structure being not foamed or spongy. The only two paragraphs that even recite “foam” are paragraphs 0046-0047 and this was in regards to the thermoplastic only and not the organometallic additive. Additionally, Steinruecke discloses melting thermoplastic and mixing the metal powder with the molten thermoplastic thus an antimicrobial powder is mixed with liquid thermoplastic. This is the same method as Applicant in so far as melting the thermoplastic, mixing the organometallic powder to form coating. Steinruecke discloses that by using a thermoplastic synthetic material as provided by the invention to make the composite material, a particularly uniform and homogenous distribution of the metal powder can be achieved in the composite material and thus it would also be homogenously distributed. 
Applicants also state that non-foamed and non-spongy were used in the amendment filed Nov. 30, 2020 wherein no rejection was made to the claim language. 
	This argument is not found persuasive because upon further consideration it was determined that there is not support for organometallic non-foamed and  the rejection has been made and is applicable to the current Office Action mailed 8/5/2021. 

	In response, the Examiner respectfully submits that this is not found pervasive because Steinruecke discloses the same process where powder mixture materials and is heated and is a homogenous mixture (see para 0022-0024). Paragraph 0105 of the instant specification states “a polymer coating of the present disclosure may be formed by mixing one or more antimicrobial organometallic additive in powder form with a polymer host matrix material in powder form, such as a thermosetting powder, to form a mixture in which the one or more antimicrobial organometallic additives are dispersed throughout the mixture. The mixture may then be heated to melt the mixture and form a polymer coating product in which the one or more antimicrobial organometallic additives are suspended in the polymer host. The coating product may be heated in place on the substrate to form a coating or the coating product may be heated and then applied to the substrate as a coating”. The Examiner maintains the position that the mere absence of a positive recitation is not basis for an exclusion (i.e., organic metallic additives are not foamed).
	Applicants argue that Steinruecke discloses spongy metal powder additives. Applicants argue that the instant specification provides evidence to support that antimicrobial organometallic additives of the present disclosure do not have a porous structure where “a polymer coating of the present disclosure may be formed by mixing 
	In response, this argument is not found persuasive because Steinruecke discloses the same method where powder mixture is made from the metal powder and the synthetic powder which is then  heated and is a homogenous mixture (see para 0022-0024). 
	Applicants argue that Steinruecke does not disclose that the thermoplastic is in a solid solution with the one or more antimicrobial organometallic additives and the thermoplastic is a non-foamed solid material. 
	In response, the Examiner disagrees as while Steinruecke discloses the metal powders have a spongy structure, this is in regards to the metal and not the thermoplastic. The thermoplastic polymer is made in the same manner as the instant application where the two powders are mixed and then melted. These claims do not recite that the organometallic powder is non-foamed just that the thermoplastic is and the thermoplastic used in Steinruecke is also not foamed. The instant specification discloses a polymer coating may be formed by mixing one or more antimicrobial organometallic additive in powder form with a polymer host matrix material powder and then the mixture may be heated to melt the mixture and form a polymer coating product in which the one or more antimicrobial additives are suspended in the polymer host or 
	Applicants argue that the Patent Trial and Appeal board rebutted an Examiner’s rational and affirmed that the final product prepared using different procedures can be different even if the same components are used. Applicants argue that the organometallic additives exist in different form. 
	In response, the Examiner respectfully submits that this argument is not found persuasive because the product of Steinruecke is made the same procedure via mixing the organometallic powder with the thermoplastic polymer. Applicants argue that the organometallic exist in a different form however, the claims do not recite the organometallic is a non-foam and also the rejection is based on Steinruecke in combination with Szycher and Nieminen which render obvious for using copper and zinc stearate which are well known and art recognized antimicrobials. The Examiner maintains the position that it would have been prima facie obvious to one of ordinary skill in the art to include copper stearate or zinc stearate in its stearate form in the composition of 
	Applicants argue that Szycher does not teach or claim processing temperatures for extruding the catheter tubes. 
	This argument is not found persuasive because claim 19 does not recite a processing temperature but a property of the organometallic additive. Claim 19 is a product and the antimicrobial organometallic additive has a decomposition temperature greater than about 200°C meaning it decomposes at temperatures higher than the combined prior art discloses the organometallic additive (i.e., copper stearate or zinc stearate) and products of identical chemical composition can not have mutually exclusive properties.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure (i.e. zinc stearate or copper stearate), the properties applicant discloses and/or claims are necessarily present. 
	Applicants argument with regards to Nieminen  that the antimicrobial was not incorporated into the body of the EPS such that it is dispersed in the polymer host matrix is not found persuasive because Nieminen was not relie  upon to show this feature as Steinruecke addressed the limitation. 

CONCLUSION 
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

CORRESPONDENCE
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                               
Primary Examiner, Art Unit 1615